DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. 8,836,133).
Regarding Claim 1, Huang et al. discloses a device configured with a pad structure having environmental protection, the device comprising: 
a semiconductor body portion (semiconductor portion 82, Figure 4); 
a pad (pad 88, Figure 4); 
at least one environment encapsulation portion (environment encapsulation portion 94, Figure 4); 
a supplemental pad (supplemental pad 92, Figure 4); 
the pad being arranged on the semiconductor body portion; and 
the supplemental pad being arranged on the pad, wherein the supplemental pad includes side surfaces that extend vertically above the at least one environment encapsulation portion (side surfaces 104, Figure 4); 
wherein the supplemental pad comprises a top surface and the top surface is structured and arranged to bond to a bonding wire (top surface 106, Figure 4); 
wherein the at least one environment encapsulation portion includes end portions arranged on the pad (end portions of 94 adjacent to opening 98, Figure 4); and 
wherein the side surfaces of the supplemental pad are configured to extend vertically to the top surface of the supplemental pad from the end portions of the at least one environment encapsulation portion such that the side surfaces of the supplemental pad are arranged vertically above the end portions of the at least one environment encapsulation portion (side surfaces 104, end portions of 94 adjacent to opening 98, Figure 4).  
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP § 2114. The recitation of "structured and arranged to bond to a bonding wire " does not distinguish the present invention over the prior art of Huang et al. who teaches the structure as claimed. The claim language does not require the presence of a bonding wire, only that the top surface of the supplemental pad is capable of having one bonded to it.
Regarding Claim 2, Huang et al. further discloses that the side surfaces of the supplemental pad are connected to a bottom surface of the supplemental pad through an inflection point (side surfaces 104, bottom surface of 92 adjacent to 88, inflection point adjacent to opening 98, Figure 4); the inflection point of the supplemental pad being arranged adjacent the end portions of the at least one environment encapsulation portion (inflection point of 92 adjacent to opening 98, end portion of 94 adjacent to opening 98, Figure 4); and the side surfaces of the supplemental pad are free of the at least one environment encapsulation portion (side surfaces 104, environment encapsulation portion 94, Figure 4).  
Regarding Claim 3, Huang et al. further discloses that the at least one environment encapsulation portion includes the end portions arranged on the pad and at least portions of the side surfaces of the supplemental pad are arranged vertically along the same axis above the end portions of the at least one environment encapsulation portion (side surfaces 104, end portions of 94 adjacent to opening 98, pad 88, Figure 4).  
Regarding Claim 5, Huang et al. further discloses a secondary pad arranged between the semiconductor body portion and the pad (Column 8, Lines 37-44), wherein a top surface of the supplemental pad is arranged above the at least one environment encapsulation portion (top surface 106, environment encapsulation portion 94, Figure 4); and wherein the secondary pad and the pad are arranged below the end portions of the at least one environment encapsulation portion (pad and secondary pad 88, Figure 4).  
Regarding Claim 6, Huang et al. further discloses that the pad includes a top surface and side surfaces (pad 88, Figure 4); the at least one environment encapsulation portion is configured to partially contact and cover the side surfaces of the pad (environment encapsulation portion 94, Figure 4); and the side surfaces of the supplemental pad extend along a vertical axis above the top surface of the pad and the side surfaces are free of the at least one environment encapsulation portion (side surfaces 104, pad 88, environment encapsulation portion 94, Figure 4).  
Regarding Claim 7, Huang et al. further discloses that: the at least one environment encapsulation portion is configured to partially contact and partially cover a top surface of the pad and leave a central portion of the top surface free of the at least one environment encapsulation portion (pad 88, environment encapsulation portion 94, Figure 4); and the supplemental pad includes a bottom surface configured to contact the top surface of the pad in the central portion (supplemental pad 92, Figure 4).  
Regarding Claim 9, Huang et al. further discloses that the supplemental pad is structured, arranged, and configured to release stress and reduce damage to the at least one environment encapsulation portion during bonding of a bonding wire to the pad structure (supplemental pad 92, environment encapsulation portion 94, Figure 4).  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP § 2114. The recitation of "the supplemental pad is structured, arranged, and configure to release stress and reduce damage…during bonding of a bonding wire to the pad structure" does not distinguish the present invention over the prior art of Huang et al. who teaches the structure as claimed. The claim language does not require the presence of a bonding wire, only that a top surface of said supplemental pad can be bonded to one and that the pad structure can release stress/reduce damage during said hypothetical bonding.
Regarding Claim 10, Huang et al. further discloses that the semiconductor body portion comprises a substrate, a source, a gate, and a drain (Column 10, Lines 54-65).  
Regarding Claim 11, Huang et al. discloses a process of forming a device with a pad structure having environmental protection, the process comprising: 
providing a semiconductor body portion (semiconductor body portion 82, Figure 4); 
arranging a pad on the semiconductor body portion (pad 88, Figure 4); 
providing at least one environment encapsulation portion at least partially on the pad (environment encapsulation portion 94, Figure 4); 
arranging a supplemental pad on the pad (supplemental pad 92, Figure 4); 
arranging the supplemental pad to include side surfaces that extend vertically above the at least one environment encapsulation portion (side surfaces 104, Figure 4); 
configuring the at least one environment encapsulation portion to include end portions arranged on the pad and configuring the side surfaces of the supplemental pad to extend vertically to a top surface of the supplemental pad above the end portions of the at least one environment encapsulation portion such that the side surfaces of the supplemental pad are arranged vertically above the end portions of the at least one environment encapsulation portion (side surfaces 104, end portions of 94 adjacent to opening 98, Figure 4); and , 
arranging and structuring the top surface of the supplemental pad to bond to a bonding wire (top surface 106, Figure 4).  
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP § 2114. The recitation of "arranging and structuring the top surface…to bond to a bonding wire " does not distinguish the present invention over the prior art of Huang et al. who teaches the structure as claimed. The claim language does not require the presence of a bonding wire, only that the top surface of the supplemental pad is capable of having one bonded to it.
Regarding Claim 12, Huang et al. further discloses configuring the side surfaces of the supplemental pad to connect to a bottom surface of the supplemental pad through an inflection point (side surfaces 104, bottom surface of 92 adjacent to 88, inflection point adjacent to opening 98, Figure 4); arranging the inflection point of the supplemental pad to be adjacent the end portions of the at least one environment encapsulation portion (inflection point of 92 adjacent to opening 98, end portion of 94 adjacent to opening 98, Figure 4); and configuring the side surfaces of the supplemental pad to be free of the at least one environment encapsulation portion (side surfaces 104, environment encapsulation portion 94, Figure 4).  
Regarding Claim 13, Huang et al. further discloses configuring the at least one environment encapsulation portion to include the end portions arranged on the pad and arranging at least portions of the side surfaces of the supplemental pad vertically along the same axis above the end portions of the at least one environment encapsulation portion (side surfaces 104, end portions of 94 adjacent to opening 98, pad 88, Figure 4).  
Regarding Claim 15, Huang et al. further discloses providing a secondary pad arranged between the semiconductor body portion and the pad (Column 8, Lines 37-44); andPage 6 of 15DOCKET NO.: 099077.025660PATENT providing a top surface of the supplemental pad arranged above the at least one environment encapsulation portion (top surface 106, environment encapsulation portion 94, Figure 4), wherein the secondary pad and the pad are arranged below the end portions at least a portion of the at least one environment encapsulation portion (pad and secondary pad 88, Figure 4).  
Regarding Claim 16, Huang et al. further discloses configuring the pad to include a top surface and side surfaces (pad 88, Figure 4); arranging the at least one environment encapsulation portion to partially contact and cover the side surfaces of the pad (environment encapsulation portion 94, Figure 4); and configuring the side surfaces of the supplemental pad to extend along a vertical axis above the top surface of the pad and the side surfaces are free of the at least one environment encapsulation portion (side surfaces 104, pad 88, environment encapsulation portion 94, Figure 4).  
Regarding Claim 19, Huang et al. further discloses arranging, structuring, and configuring the supplemental pad to release stress and reduce damage to the at least one environment encapsulation portion during bonding of a bonding wire to the pad structure (supplemental pad 92, environment encapsulation portion 94, Figure 4).  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP § 2114. The recitation of "the supplemental pad is structured, arranged, and configure to release stress and reduce damage…during bonding of a bonding wire to the pad structure" does not distinguish the present invention over the prior art of Huang et al. who teaches the structure as claimed. The claim language does not require the presence of a bonding wire, only that a top surface of said supplemental pad can be bonded to one and that the pad structure can release stress/reduce damage during said hypothetical bonding.  
Regarding Claim 20, Huang et al. further discloses providing a substrate, a gate, a source, and a drain (Column 10, Lines 54-65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,836,133), as applied to Claim 1 above, in view of Tseng et al. (U.S. 2011/0227216).
Regarding Claim 8, Huang et al. does not explicitly disclose that the at least one environment encapsulation portion comprises multiple layers.  Tseng et al. discloses a similar device wherein an environment encapsulation portion between a pad and a supplemental pad comprises multiple layers (Tseng et al., pad 218, supplemental pad 510, environment encapsulation portion 220, Figure 6, Paragraph 22). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming a dielectric layer using multiple layers", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the device wherein the environment encapsulation portion comprises multiple layers in Huang et al. in view of Tseng et al. in order to form a suitable passivation layer and to yield predictable results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,836,133), as applied to Claim 1 above, in view of Mieczkowski et al. (U.S. 9,991,399).
Regarding Claim 21, Huang et al. discloses the limitation of claim 1 but does not explicitly disclose a bonding wire or that the bonding wire is attached to the top surface of the supplemental pad.  Mieczkowski et al. discloses a similar device wherein a stack comprising a pad and supplemental pad surrounded by an environment encapsulation portion have a bonding wire attached to a top surface of the supplemental pad (Mieczkowski et al., pad 24, supplemental pad 26, environment encapsulation portion 42, Figure 23, Column 13, Lines 1-5). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “bonding a bond wire to a bond pad", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the device with a bonding wire wherein the bonding wire is attached to the top surface of the supplemental pad in Huang et al. in view of Mieczkowski et al. in order to facilitate outside electrical connection and to yield predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,836,133), as applied to Claim 1 above, in view of Mieczkowski et al. (U.S. 9,991,399).
Regarding Claim 17, Huang et al. discloses the limitations of claim 11 and further discloses arranging the at least one environment encapsulation portion to at least partially contact and partially cover a top surface of the pad and forming a central portion of the top surface to be free of the at least one environment encapsulation portion (pad 88, environment encapsulation portion 94, Figure 4); and configuring the supplemental pad to include a bottom surface to contact the top surface of the pad in the central portion (supplemental pad 92, Figure 4).  They further disclose that encapsulation portion is patterned after conformal deposition to form an opening (Column 11, Lines 24-43).
However, they do not explicitly disclose that the environment encapsulation portion is etched. Mieczkowski et al. discloses a similar device wherein an opening is formed in an environment encapsulation portion formed over a pad via etching (Mieczkowski et al., pad 24, environment encapsulation portion 52, Figures 22 and 23, Column 12, Lines 63-67).  It is well known in the art to pattern passivation layers by use of etching.  Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as using etching as a patterning technique to form an opening in a dielectric layer, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form opening by etching in Huang et al. in view of Mieczkowski et al. in order to pattern the environment encapsulation portion and to yield predictable results.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,836,133), as applied to Claim 1 above, in view of Tseng et al. (U.S. 2011/0227216).
Regarding Claim 18, Huang et al. does not explicitly disclose configuring the at least one environment encapsulation portion with multiple layers.  Tseng et al. discloses a similar device wherein an environment encapsulation portion between a pad and a supplemental pad comprises multiple layers (Tseng et al., pad 218, supplemental pad 510, environment encapsulation portion 220, Figure 6, Paragraph 22). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming a dielectric layer using multiple layers", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the at least one environment encapsulation portion with multiple layers in Huang et al. in view of Tseng et al. in order to form a suitable passivation layer and to yield predictable results.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 8,836,133), as applied to Claim 1 above, in view of Mieczkowski et al. (U.S. 9,991,399).
Regarding Claim  22, Huang et al. discloses the limitation of claim 11 but does not explicitly disclose attaching the bonding wire to the top surface of the supplemental pad.  Mieczkowski et al. discloses a similar device wherein a stack comprising a pad and supplemental pad surrounded by an environment encapsulation portion have a bonding wire attached to a top surface of the supplemental pad (pad 24, supplemental pad 26, environment encapsulation portion 42, Figure 23, Column 13, Lines 1-5) . Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “bonding a bond wire to a bond pad", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the device by attaching the bonding wire to the top surface of the supplemental pad in Huang et al. in view of Mieczkowski et al. in order to facilitate outside electrical connection and to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891